Citation Nr: 1100387	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-11 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 
percent for service-connected bilateral pes planus with muscle 
strain.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The Veteran requested a hearing before the Board on his April 
2008 VA Form 9, but withdrew that request in April 2010.  

The Board remanded the Veteran's appeal in July 2010.  As there 
has not been substantial compliance with the remand directives, 
the appeal is being remanded in compliance with Stegall v. West, 
11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board previously remanded this case in light of the Veteran's 
contention that the disorder at issue had worsened.  The Board 
remanded for the Veteran to have the opportunity to attend 
another examination prior to adjudication of the case.  In doing 
so, the Board noted that although the Veteran had been examined 
by VA in June 2007 and October 2009, neither examination provided 
the necessary findings to appropriately rate the Veteran's foot 
disability.  Specifically, the examinations failed to indicate 
whether there was objective evidence of marked or pronounced 
deformity, including, pronation or abduction; if there was 
swelling on use; if marked inward displacement and severe spasm 
of the tendo Achilles on manipulation was present; and whether it 
was the case that the Veteran's feet were not improved by 
orthopedic shoes or appliances. 

Subsequent to the July 2010 remand, the Veteran underwent a VA 
examination in September 2010.  Upon examination and review of 
the Veteran's claims file, the examiner indicated that an 
examination and diagnosis was only requested for the Veteran's 
left foot.  Although the examiner did report some findings for 
the right foot, his final diagnosis and conclusions were limited 
to the left foot.  The Board points out that the AMC actually 
requested an examination for the Veteran's service-connected 
bilateral pes planus disability.  As the examiner clearly failed 
to accomplish the AMC's request, the Board finds this examination 
to be inadequate.  

Based on the aforementioned, another examination is required to 
determine the current level of severity of the Veteran's service-
connected bilateral pes planus with muscle strain disability.  
38 C.F.R. § 4.2.  Given that there has not been substantial 
compliance with the remand directive, the appeal must be remanded 
again.  Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA 
examination to ascertain the current severity 
of the orthopedic manifestations of his 
bilateral foot disability.  

The claims file must be made available 
to the examiner for review.  

Based on the examination and review of the 
record, the examiner should identify all 
orthopedic manifestations of the Veteran's 
service-connected bilateral foot disability, 
to include the extent of functional loss of 
use of both feet due to pain, incoordination, 
weakness, pain on flare-ups and fatigability 
with use.  The examiner should comment on 
whether there is objective evidence of marked 
or pronounced deformity, including, pronation 
or abduction; if there is pain on 
manipulation and use accentuated; whether 
there is swelling on use; whether there is 
characteristic callosities; whether there is 
extreme tenderness of the plantar surfaces of 
the feet; whether there is marked inward 
displacement and severe spasm of the tendo 
Achilles on manipulation; and whether the 
Veteran's feet are not improved by orthopedic 
shoes or appliances. 

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claim remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

